 


109 HR 2000 IH: Healthy Early Education Workforce Grant Program Act
U.S. House of Representatives
2005-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2000 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2005 
Mr. George Miller of California (for himself, Mr. Platts, Mr. Kildee, Ms. DeLauro, Mr. Payne, Ms. Woolsey, Mr. Hinojosa, Mr. Andrews, Mr. Kennedy of Rhode Island, Mr. Stark, Mr. Kucinich, Mr. Davis of Illinois, Mrs. Jones of Ohio, Mr. Sanders, Mr. Owens, Mrs. McCarthy, Mr. Grijalva, Mr. Pallone, Mr. McDermott, Mr. Brown of Ohio, and Mr. Weiner) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To establish the Child Care Provider Development and Retention Grant Program, the Child Care Provider Scholarship Program, and a program of child care provider health benefits coverage, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Focus On Committed and Underpaid Staff for Children’s Sake Act or as the FOCUS Act. 
2.Findings and purpose 
(a)FindingsCongress makes the following findings: 
(1)Research on early brain development and early childhood demonstrates that the experiences children have and the attachments children form early in life have a decisive, long-lasting impact on their later development and learning. 
(2)High-quality, developmentally appropriate child care beginning in early childhood and continuing through the years that children are in school improves the scholastic success and educational attainment of children, and the success and attainment persist into adulthood. 
(3)According to a growing body of research, the single most important determinant of child care quality is the presence of consistent, sensitive, well-trained, and well-compensated child care providers. However, child care programs nationwide experience high turnover in teaching staff, fueled by poor compensation and few opportunities for advancement. 
(4)The Department of Labor reports that, in 2003, the average wage for a child care provider was $8.47 per hour, or $17,610 annually. For full-time, full-year work, the average annual wage for a child care provider was not much above the 2003 poverty line of $14,824 for a family consisting of a parent and 2 children. Family child care providers earned even less. The median weekly wage of a family child care provider in 2003 was $334, which equals an annual wage of $17,368. 
(5)Despite the important role child care providers may play in early child development and learning, on average, a child care provider earns less in a year than a bus driver ($30,730), barber ($23,300), or janitor ($20,480). 
(6)Employer-sponsored benefits are minimal for most child care staff. Even for child care providers at child care centers, the availability of health care coverage for staff remains woefully inadequate. 
(7)To offer compensation that would be sufficient to attract and retain qualified child care providers, child care programs would have to charge parents fees that many parents could not afford. For programs that serve low-income children whose families qualify for Federal and State child care subsidies, the reimbursement rates set by the State strongly influence the level of compensation that staff receive. Current reimbursement rates for center-based child care services and family child care services are insufficient to recruit and retain qualified child care providers and to ensure high-quality services for children. 
(8)Teachers leaving the profession are being replaced by staff with less education and formal training in early child development. 
(9)As a result of low wages and limited benefits, many child care providers do not work for long periods in the child care field. Approximately 30 percent of all teaching staff employed at child care centers leaves employment with a child care center each year. 
(10)Child care providers, as well as the children, families, and businesses that depend upon the providers, suffer the consequences of inadequate compensation. This is true, with few exceptions, for providers in all types of programs, including subsidized and nonsubsidized programs, programs offered by for-profit and nonprofit entities, and programs in large and small child care settings. 
(11)Because of the severe nationwide shortage of qualified staff available for employment by child care programs, several States have recently initiated programs to improve the quality of child care by increasing the training and compensation of child care providers. Such programs encourage the training, education, and increased retention of qualified child care providers by offering financial incentives, including scholarships and increases in compensation, that range from $350 to $6,500 annually. 
(12)Family child care providers are almost twice as likely to lack health insurance as the general population. One in four child care centers does not offer health insurance benefits to employees. Even child care providers with health insurance coverage state that it is difficult to afford out-of-pocket health care expenses. 
(13)In a study of lower income family child care providers without health insurance, more than half had used emergency room services for their own health care in the past year. 
(b)PurposesThe purposes of this Act are— 
(1)to establish the Child Care Provider Development and Retention Grant Program, the Child Care Provider Scholarship Program, and a program of child care provider health benefits coverage; and 
(2)to help children receive the high quality child care and early education the children need for positive cognitive and social development, by rewarding and promoting the retention of committed, qualified child care providers and by providing financial assistance to improve the educational qualifications of child care providers. 
3.DefinitionsIn this Act: 
(1)Child care providerThe term child care provider means an individual who provides a service directly to a child on a person-to-person basis for compensation for— 
(A)a center-based child care provider that is licensed or regulated under State or local law and that satisfies the State and local requirements applicable to the child care services provided; 
(B)a licensed or regulated family child care provider that satisfies the State and local requirements applicable to the child care services provided; or 
(C)an out-of-school time program that is licensed or regulated under State or local law and that satisfies the State and local requirements applicable to the child care services provided. 
(2)Family Child Care providerThe term family child care provider has the meaning given such term in section 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n). 
(3)Indian tribeThe term Indian tribe has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). 
(4)Lead agencyThe term lead agency means the agency designated under section 658D of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858b). 
(5)SecretaryThe term Secretary means the Secretary of Health and Human Services. 
(6)StateThe term State means any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands of the United States, Guam, American Samoa, or the Commonwealth of the Northern Mariana Islands. 
(7)Tribal organizationThe term tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). 
4.Funds for child care provider development and retention grants, scholarships, and health benefits coverage 
(a)In generalFrom amounts appropriated to carry out this Act, the Secretary may allot and distribute funds to eligible States, and make payments to Indian tribes and tribal organizations, to pay for the Federal share of the cost of carrying out activities under sections 7, 8, and 9 for eligible child care providers. 
(b)AllotmentsThe funds shall be allotted and distributed, and the payments shall be made, by the Secretary in accordance with section 5, and expended by the States (directly, or at the option of the States, through units of general purpose local government), and by Indian tribes and tribal organizations, in accordance with this Act. 
5.Allotments to States 
(a)Amounts reserved 
(1)Territories and possessionsThe Secretary shall reserve not more than 1/2 of 1 percent of the funds appropriated under section 12(a), and not more than 1/2 of 1 percent of the funds appropriated under section 12(b), for any fiscal year for payments to the Virgin Islands of the United States, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands, to be allotted in accordance with their respective needs. 
(2)Indian tribes and tribal organizationsThe Secretary shall reserve not more than 3 percent of the funds appropriated under section 12(a), and not more than 3 percent of the funds appropriated under section 12(b), for any fiscal year for payments to Indian tribes and tribal organizations with applications approved under subsection (c). 
(b)Allotments to remaining States 
(1)General authorityFrom the funds appropriated under section 12(a) for any fiscal year and remaining after the reservations made under subsection (a), and from the funds appropriated under section 12(b) for any fiscal year and remaining after the reservations made under subsection (a), the Secretary shall allot to each State an amount equal to the sum of— 
(A)an amount that bears the same ratio to 50 percent of the appropriate remainder as the product of the young child factor of the State and the allotment percentage of the State bears to the sum of the corresponding products for all States; and 
(B)an amount that bears the same ratio to 50 percent of such remainder as the product of the school lunch factor of the State and the allotment percentage of the State bears to the sum of the corresponding products for all States. 
(2)Young child factorIn this subsection, the term young child factor means the ratio of the number of children under 5 years of age in the State to the number of such children in all the States, as determined according to the most recent annual estimates of population in the States, as provided by the Bureau of the Census. 
(3)School lunch factorIn this subsection, the term school lunch factor means the ratio of the number of children who are receiving free or reduced price lunches under the school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) in the State to the number of such children in all the States, as determined annually by the Department of Agriculture. 
(4)Allotment percentage 
(A)In generalExcept as provided in subparagraph (B), for purposes of this subsection, the allotment percentage for a State shall be determined by dividing the per capita income of all individuals in the United States, by the per capita income of all individuals in the State. 
(B)LimitationsFor purposes of this subsection, if an allotment percentage determined under subparagraph (A)— 
(i)is more than 1.2 percent, the allotment percentage of that State shall be considered to be 1.2 percent; and 
(ii)is less than 0.8 percent, the allotment percentage of the State shall be considered to be 0.8 percent. 
(C)Per capita incomeFor purposes of subparagraph (A), per capita income shall be— 
(i)determined at 2-year intervals; 
(ii)applied for the 2-year period beginning on October 1 of the first fiscal year beginning after the date such determination is made; and 
(iii)equal to the average of the annual per capita incomes for the most recent period of 3 consecutive years for which satisfactory data are available from the Department of Commerce at the time such determination is made. 
(c)Payments to Indian tribes and tribal organizations 
(1)Reservation of fundsFrom amounts reserved under subsection (a)(2), the Secretary may make grants to or enter into contracts with Indian tribes and tribal organizations that submit applications under this subsection, to plan and carry out programs and activities— 
(A)to encourage child care providers to improve their qualifications; 
(B)to retain qualified child care providers in the child care field; and 
(C)to provide health benefits coverage for child care providers. 
(2)Applications and requirementsTo be eligible to receive a grant or contract under this subsection, an Indian tribe or tribal organization shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. The application shall provide that the applicant— 
(A)will coordinate the programs and activities involved, to the maximum extent practicable, with the lead agency in each State in which the applicant will carry out such programs and activities; and 
(B)will make such reports on, and conduct such audits of the funds made available through the grant or contract for, programs and activities under this Act as the Secretary may require. 
(d)Data and informationThe Secretary shall obtain from each appropriate Federal agency, the most recent data and information necessary to determine the allotments provided for in subsection (b). 
(e)Reallotments 
(1)In generalAny portion of an allotment under subsection (b) to a State for a fiscal year that the Secretary determines will not be distributed to the State for such fiscal year shall be reallotted by the Secretary to other States in proportion to the original corresponding allotments made under such subsection to such States for such fiscal year. 
(2)Limitations 
(A)ReductionThe amount of any reallotment to which a State is entitled under this subsection shall be reduced to the extent that such amount exceeds the amount that the Secretary estimates will be distributed to the State to carry out corresponding activities under this Act. 
(B)ReallotmentsThe amount of such reduction shall be reallotted to States for which no reduction in a corresponding allotment, or in a corresponding reallotment, is required by this subsection, in proportion to the original corresponding allotments made under subsection (b) to such States for such fiscal year. 
(3)Amounts reallottedFor purposes of this Act (other than this subsection and subsection (b)), any amount reallotted to a State under this subsection shall be considered to be part of the corresponding allotment made under subsection (b) to the State. 
(4)Indian tribes or tribal organizationsAny portion of a grant or contract made to an Indian tribe or tribal organization under subsection (c) that the Secretary determines is not being used in a manner consistent with the provision of this subchapter in the period for which the grant or contract is made available, shall be used by the Secretary to make payments to other tribes or organizations that have submitted applications under subsection (c) in accordance with their respective needs. 
(f)Cost-sharing 
(1)Child care provider development and retention grants and scholarships 
(A)Federal shareThe Federal share of the cost of carrying out activities under sections 7 and 8, with funds allotted under this section and distributed by the Secretary to a State, shall be— 
(i)not more than 90 percent of the cost of each grant made under such sections, in the first fiscal year for which the State receives such funds; 
(ii)not more than 85 percent of the cost of each grant made under such sections, in the second fiscal year for which the State receives such funds; 
(iii)not more than 80 percent of the cost of each grant made under such sections, in the third fiscal year for which the State receives such funds; and 
(iv)not more than 75 percent of the cost of each grant made under such sections, in any subsequent fiscal year for which the State receives such funds. 
(B)Non-federal share 
(i)In generalThe State may provide the non-Federal share of the cost in cash or in the form of an in-kind contribution, fairly evaluated by the Secretary. 
(ii)In-kind contributionIn this subparagraph, the term in-kind contribution means payment of the costs of participation of eligible child care providers in health insurance programs or retirement programs. 
(2)Child care provider health benefits coverage 
(A)Federal shareThe Federal share of the cost of carrying out activities under section 9, with funds allotted under this section and distributed by the Secretary to a State, shall be not more than 50 percent of such cost. 
(B)Non-federal shareThe State may provide the non-Federal share of the cost in cash or in kind, fairly evaluated by the Secretary, including plant, equipment, or services. The State shall provide the non-Federal share directly or through donations from public or private entities. Amounts provided by the Federal Government, or services assisted or subsidized to any significant extent by the Federal Government, may not be included in determining the amount of such share. 
(g)Availability of allotted funds distributed to StatesOf the funds allotted under this section for activities described in sections 7 and 8 and distributed by the Secretary to a State for a fiscal year— 
(1)not less than 67.5 percent shall be available to the State for grants under section 7; 
(2)not less than 22.5 percent shall be available to the State for grants under section 8; and 
(3)not more than 10 percent shall be available to pay administrative costs incurred by the State to carry out activities described in sections 7 and 8. 
(h)DefinitionFor the purposes of subsections (a) through (e), the term State includes only the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico. 
6.Application and plan 
(a)ApplicationTo be eligible to receive a distribution of funds allotted under section 5, a State shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require by rule and shall include in such application— 
(1)a State plan that satisfies the requirements of subsection (b); and 
(2)assurances of compliance satisfactory to the Secretary with respect to the requirements of section 9. 
(b)Requirements of plan 
(1)Lead agencyThe State plan shall identify the lead agency to make grants under this Act for the State. 
(2)Recruitment and retention of child care providersThe State plan shall describe how the lead agency will encourage both the recruitment of qualified child care providers who are new to the child care field and the retention of qualified child care providers who have a demonstrated commitment to the child care field. 
(3)Notification of availability of grants and benefitsThe State plan shall describe how the lead agency will identify all eligible child care providers in the State and notify the providers of the availability of grants and benefits under this Act. 
(4)Distribution of grantsThe State plan shall describe how the lead agency will make grants under sections 7 and 8 to eligible child care providers in selected geographical areas in the State in compliance with the following requirements: 
(A)Selection of geographical areasFor the purpose of making such grants for a fiscal year, the State shall— 
(i)select a variety of geographical areas, determined by the State, that, collectively— 
(I)include urban areas, suburban areas, and rural areas; and 
(II)are areas whose residents have diverse income levels; and 
(ii)give special consideration to geographical areas selected under this subparagraph for the preceding fiscal year. 
(B)Selection of child care providers to receive grantsIn making grants under section 7, the State may make grants only to eligible child care providers in geographical areas selected under subparagraph (A), but may give special consideration in such areas to eligible child care providers— 
(i)who have attained a higher relevant educational credential; 
(ii)who provide a specific kind of child care services; 
(iii)who provide child care services to populations who meet specific economic characteristics; or 
(iv)who meet such other criteria as the State may establish. 
(C)LimitationThe State shall describe how the State will ensure that grants made under section 7 to child care providers will not be used to offset reductions in the compensation of such providers. 
(D)Reporting requirementWith respect to each particular geographical area selected under subparagraph (A), the State shall provide an assurance that the State will, for each fiscal year for which such State receives a grant under section 7— 
(i)include in the report required by section 10, detailed information regarding— 
(I)the continuity of employment of the grant recipients as child care providers with the same employer; 
(II)with respect to each employer that employed such a grant recipient, whether such employer was accredited by a recognized national or State accrediting body during the period of employment; and 
(III)to the extent practicable and available to the State, the rate and frequency of employment turnover of qualified child care providers throughout such area,during the 2-year period ending on the deadline for submission of applications for grants under section 7 for that fiscal year; and 
(ii)provide a follow-up report, not later than 90 days after the end of the succeeding fiscal year that includes information regarding— 
(I)the continuity of employment of the grant recipients as child care providers with the same employer; 
(II)with respect to each employer that employed such a grant recipient, whether such employer was accredited by a recognized national or State accrediting body during the period of employment; and 
(III)to the extent practicable and available to the State, detailed information regarding the rate and frequency of employment turnover of qualified child care providers throughout such area,during the 1-year period beginning on the date on which the grant to the State was made under section 7. 
(5)Child Care Provider Development and Retention Grant ProgramThe State plan shall describe how the lead agency will determine the amounts of grants to be made under section 7 in accordance with the following requirements: 
(A)Sufficient amountsThe State shall demonstrate that the amounts of individual grants to be made under section 7 will be sufficient— 
(i)to encourage child care providers to improve their qualifications; and 
(ii)to retain qualified child care providers in the child care field. 
(B)Amounts to credentialed providersSuch grants made to eligible child care providers who have a child development associate credential (or equivalent) and who are employed full-time to provide child care services shall be in an amount that is not less than $1,000 per year. 
(C)Amounts to providers with higher levels of educationThe State shall make such grants in amounts greater than $1,000 per year to eligible child care providers who have higher levels of education than the education required for a credential such as a child development associate credential (or equivalent), according to the following requirements: 
(i)Providers with baccalaureate degrees in relevant fieldsAn eligible child care provider who has a baccalaureate degree in the area of child development or early child education shall receive a grant under section 7 in an amount that is not less than twice the amount of the grant that is made under section 7 to an eligible child care provider who has an associate of the arts degree in the area of child development or early child education. 
(ii)Providers with associate degreesAn eligible child care provider who has an associate of the arts degree in the area of child development or early child education shall receive a grant under section 7 in an amount that is not less than 150 percent of the amount of the grant that is made under section 7 to an eligible child care provider who has a child development associate credential (or equivalent) and is employed full-time to provide child care services. 
(iii)Other providers with baccalaureate degrees 
(I)In generalExcept as provided in subclause (II), an eligible child care provider who has a baccalaureate degree in a field other than child development or early child education shall receive a grant under section 7 in an amount equal to the amount of the grant that is made under section 7 to an eligible child care provider who has an associate of the arts degree in the area of child development or early child education. 
(II)ExceptionIf an eligible child care provider who has such a baccalaureate degree obtains additional educational training in the area of child development or early child education, as specified by the State, such provider shall receive a grant under section 7 in an amount equal to the amount of the grant that is made under section 7 to an eligible child care provider who has a baccalaureate degree specified in clause (i). 
(D)Amounts to full-time providersThe State shall make a grant under section 7 to an eligible child care provider who works full-time in a greater amount than the amount of the grant that is made under section 7 to an eligible child care provider who works part-time, based on the State definitions of full-time and part-time work. 
(E)Amounts to experienced providersThe State shall make grants under section 7 in progressively larger amounts to eligible child care providers to reflect the number of years worked as child care providers. 
(6)Distribution of child care provider scholarshipsThe State plan shall describe how the lead agency will make grants for scholarships in compliance with section 8 and shall specify the types of educational and training programs for which the scholarship grants made under such section may be used, including only programs that— 
(A)are administered by institutions of higher education that are eligible to participate in student financial assistance programs under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.); and 
(B)lead to a State or nationally recognized credential in the area of child development or early child education, an associate of the arts degree in the area of child development or early child education, or a baccalaureate degree in the area of child development or early child education. 
(7)Employer contributionThe State plan shall describe how the lead agency will encourage employers of child care providers to contribute to the attainment of education goals by eligible child care providers who receive grants under section 8. 
(8)SupplementationThe State plan shall provide assurances that amounts received by the State to carry out sections 7, 8, and 9 will be used only to supplement, and not to supplant, Federal, State, and local funds otherwise available to support existing services and activities (as of the date the amounts are used) that— 
(A)encourage child care providers to improve their qualifications and that promote the retention of qualified child care providers in the child care field; or 
(B)provide health benefits coverage for child care providers. 
7.Child Care Provider Development and Retention Grant Program 
(a)In generalA State that receives funds allotted under section 5 and made available to carry out this section shall expend such funds to pay for the Federal share of the cost of making grants to eligible child care providers in accordance with this section, to improve the qualifications and promote the retention of qualified child care providers. 
(b)Eligibility to receive grantsTo be eligible to receive a grant under this section, a child care provider shall— 
(1)have a child development associate credential (or equivalent), an associate of the arts degree in the area of child development or early child education, a baccalaureate degree in the area of child development or early child education, or a baccalaureate degree in an unrelated field; and 
(2)be employed as a child care provider for not less than 1 calendar year, or (if the provider is employed on the date of the eligibility determination in a child care program that operates for less than a full calendar year) the program equivalent of 1 calendar year, ending on the date of the application for such grant, except that not more than 3 months of education related to child development or to early child education obtained during the corresponding calendar year may be treated as employment that satisfies the requirements of this paragraph. 
(c)Preservation of eligibilityA State shall not take into consideration whether a child care provider is receiving, may receive, or may be eligible to receive any funds or benefits under any other provision of this Act for purposes of selecting eligible child care providers to receive grants under this section. 
8.Child Care Provider Scholarship Program 
(a)In generalA State that receives funds allotted under section 5 and made available to carry out this section shall expend such funds to pay for the Federal share of the cost of making scholarship grants to eligible child care providers in accordance with this section, to improve their educational qualifications to provide child care services. 
(b)Eligibility requirement for scholarship grantsTo be eligible to receive a scholarship grant under this section, a child care provider shall be employed as a child care provider for not less than 1 calendar year, or (if the provider is employed on the date of the eligibility determination in a child care program that operates for less than a full calendar year) the program equivalent of 1 calendar year, ending on the date of the application for such grant. 
(c)Selection of granteesFor purposes of selecting eligible child care providers to receive scholarship grants under this section and determining the amounts of such grants, a State shall not— 
(1)take into consideration whether a child care provider is receiving, may receive, or may be eligible to receive any funds or benefits under any other provision of this Act, or under any other Federal or State law that provides funds for educational purposes; or 
(2)consider as resources of such provider any funds such provider is receiving, may receive, or may be eligible to receive under any other provision of this Act, under any other Federal or State law that provides funds for educational purposes, or from a private entity. 
(d)Cost-sharing requiredThe amount of a scholarship grant made under this section to an eligible child care provider shall be less than the cost of the educational or training program for which such grant is made. 
(e)Annual maximum scholarship grant amountThe maximum aggregate dollar amount of a scholarship grant made by a State to an eligible child care provider under this section in a fiscal year shall be $1,500. 
9.Child care provider health benefits coverage 
(a)Short titleThis section may be cited as the Healthy Early Education Workforce Grant Program Act . 
(b)DefinitionIn this section, the terms dependent, domestic partner, and spouse, used with respect to a State, have the meanings given the terms by the State. 
(c)General authorityA State that receives funds allotted under section 5 and made available to carry out this section shall expend such funds to pay for the Federal share of the cost of providing access to affordable health benefits coverage for— 
(1)eligible child care providers; and 
(2)at the discretion of the State involved, the spouses, domestic partners, and dependents of such providers. 
(d)Permissible activitiesIn carrying out subsection (c), the State may expend such funds for any of the following: 
(1)To reimburse an employer of an eligible child care provider, or the provider, for the employer’s or provider’s share (or a portion of the share) of the premiums or other costs for coverage under group or individual health plans. 
(2)To offset the cost of enrolling eligible child care providers in public health benefits plans, such as the medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), the State children’s health insurance program under title XXI of such Act (42 U.S.C. 1397aa et seq.), or public employee health benefit plans. 
(3)To otherwise subsidize the cost of health benefits coverage for eligible child care providers. 
(e)Eligibility criteria for health benefits coverageThe State may establish criteria to limit the child care providers who may receive benefits through the allotment. 
(f)Selection of granteesFor purposes of selecting eligible child care providers to receive benefits under this section for a fiscal year, a State shall give— 
(1)highest priority to— 
(A)providers that meet any applicable criteria established in accordance with subsection (e) and received such assistance during the previous fiscal year; and 
(B)at the State’s discretion, the spouses, domestic partners, and dependents of such providers; and 
(2)second highest priority to— 
(A)providers that meet any applicable criteria established in accordance with subsection (e) and are accredited by the National Association for the Education of Young Children or the National Association for Family Child Care; and 
(B)at the State’s discretion, the spouses, domestic partners, and dependents of such providers. 
10.Annual reportA State that receives funds appropriated to carry out this Act for a fiscal year shall submit to the Secretary, not later than 90 days after the end of such fiscal year, a report— 
(1)specifying the uses for which the State expended such funds, and the aggregate amount of funds (including State funds) expended for each of such uses; 
(2)containing available data relating to grants made and benefits provided with such funds, including— 
(A)the number of eligible child care providers who received such grants and benefits; 
(B)the amounts of such grants and benefits; 
(C)any other information that describes or evaluates the effectiveness of this Act; 
(D)the particular geographical areas selected under section 6 for the purpose of making such grants; 
(E)with respect to grants made under section 7— 
(i)the number of years grant recipients have been employed as child care providers; 
(ii)the level of training and education of grant recipients; 
(iii)to the extent practicable and available to the State, detailed information regarding the salaries and other compensation received by grant recipients to provide child care services before, during, and after receiving such grants; 
(iv)the number of children who received child care services provided by grant recipients; 
(v)information on family demographics of such children; 
(vi)the types of settings described in subparagraphs (A), (B), and (C) of section 3(1) in which grant recipients are employed; and 
(vii)the ages of the children who received child care services provided by grant recipients; 
(F)with respect to grants made under section 8— 
(i)the number of years grant recipients have been employed as child care providers; 
(ii)the level of training and education of grant recipients; 
(iii)to the extent practicable and available to the State, detailed information regarding the salaries and other compensation received by grant recipients to provide child care services before, during, and after receiving such grants; 
(iv)the types of settings described in subparagraphs (A), (B), and (C) of section 3(1) in which grant recipients are employed; 
(v)the ages of the children who received child care services provided by grant recipients; 
(vi)the number of course credits or credentials obtained by grant recipients; and 
(vii)the amount of time taken for completion of the educational and training programs for which such grants were made; and 
(G)such other information as the Secretary may require by rule. 
11.Evaluation of health benefits programs by Secretary 
(a)EvaluationThe Secretary shall conduct an evaluation of several State programs carried out with grants made under section 9, representing various approaches to raising the rate of child care providers with health benefits coverage. 
(b)Assessment of impactsIn evaluating State programs under subsection (a), the Secretary may consider any information appropriate to measure the success of the programs, and shall assess the impact of the programs on the following: 
(1)The rate of child care providers with health benefits coverage. 
(2)The take-up rate by eligible child care providers. 
(3)The turnover rate in the child care field. 
(4)The average wages paid to a child care provider. 
(c)ReportNot later than 3 years after the date of enactment of this Act, the Secretary shall prepare and submit a report to Congress containing the results of the evaluation conducted under subsection (a), together with recommendations for strengthening programs carried out with grants made under section 9. 
12.Authorization of appropriations 
(a)Child care provider development, retention, and scholarshipsThere are authorized to be appropriated to carry out the activities described in sections 7 and 8 $500,000,000 for fiscal year 2006 and such sums as may be necessary for each of fiscal years 2007 through 2010. 
(b)Child care provider health benefits coverageThere is authorized to be appropriated to carry out the activities described in section 9 $200,000,000 for fiscal year 2006 and such sums as may be necessary for each of fiscal years 2007 through 2010. 
 
